Zel M. Fischer, Judge,
dissenting.
I respectfully dissent because, in my view, the writ of habeas corpus is limited to those seeking relief from being physically held in a place of custody. For this reason, I would hold that this case was mooted when Fleming was released on parole.1
Article I, § 12 of the Missouri Constitution provides “[t]hat the privilege of the writ of habeas corpus shall never be suspended.” When this state’s current constitution was adopted in 1945, the writ of habeas corpus already had an established meaning within Missouri as it was codified in chapter 8, article 6 (§§ 1590 to 1660), RSMo 1939. The habeas statutes have since been reorganized into what is now *235chapter 532,2 but the statutory language quoted hereinafter has remained unchanged. Section 532.010 (formerly § 1590, RSMo 1939) governs who may seek state habeas relief, providing that “[e]very person committed, detained, confined or restrained of his liberty, within this state, for any criminal or supposed criminal matter, or under any pretense whatsoever ... may prosecute a writ of habeas corpus ... to inquire into the cause of such confinement or restraint.” (Emphasis added). Having been released on parole, Fleming is certainly not committed, detained, or confined. Any argument that Fleming may seek state habeas relief would necessarily be based on a construction of the phrase “restrained of his liberty.”
Read in isolation, this phrase could mean a number of things. But when the word or phrase at issue appears within a list of words, this Court “will apply the principle of statutory construction known as noscitur a sociis—a word [or phrase] is known by the company it keeps.” Union Elec. Co. v. Dir. of Revenue, 425 S.W.3d 118, 122 (Mo. bane 2014). “Under this principle, a court looks to the other words listed in a statutory provision to help it discern which of multiple possible meanings the legislature intended.” Id. Noscitur a sociis is “often wisely applied where a word is capable of many meanings in order to avoid the giving of unintended breadth in statutory construction.” Aquila Foreign Qualifications Corp. v. Dir. of Revenue, 362 S.W.3d 1, 5 (Mo. banc 2012) (emphasis added) (internal quotations omitted). Here, the phrase “restrained of his liberty” is included in a list of words— “committed,” “detained,” and “confined”— that all refer to being physically held in a place of custody. Applying noscitur a soci-is, it follows that “restrained of his liberty” likewise refers to being physically restrained in a place of custody, not merely subject to conditions of parole supervision.
This construction is supported by another well-settled rule of statutory construction: “In determining the intent and meaning of statutory language, the words must be considered in context and sections of the statutes in pari materia, as well as cognate sections, must be considered in order to arrive at the true meaning and scope of the words.” State ex rel. Evans v. Brown Builders Elec. Co., 254 S.W.3d 31, 35 (Mo. banc 2008) (internal quotations omitted). “The provisions of a legislative act are not read in isolation but construed together, and if reasonably possible, the provisions will be harmonized with each other.” Id, (internal quotations omitted).
Chapter 532 is replete with provisions indicating that state habeas relief applies only to those who are physically -held in a place of custody. For example, § 532.020 (formerly § 1591, RSMo 1939) requires that a writ petition state “the place where” the petitioner is “imprisoned or restrained of his liberty” and why “the imprisonment” is illegal.3 Section 532.030 (formerly § 1658, RSMo 1939) requires that a writ petition first be filed in the county in which the petitioner “is held in custody.”4 Section 532.080 (formerly § 1595, RSMo 1939) requires that an issued writ command the person who is restraining the petitioner to bring “the body of the person so detained or imprisoned, together with the time and *236cause of such imprisonment and detention, before the court or judge, without delay, to do and receive what shall then and there be considered concerning the person imprisoned or detained.” Section 532.200 (formerly § 1607, RSMo 1939) further requires that any person served with the writ who has “in his custody or power, or under his restraint, the party for whose benefit the writ was awarded ... shall also bring the body of such person before the court.” And throughout chapter 532, the person petitioning for habeas relief is frequently referred to simply as a “prisoner.” See §§ 532.050, .140, .220, .250, .270 to .310, .340 to .360, .430; see also §§ 1592, 1600, 1614, 1616, 1619, 1623, 1625, 1628, 1636,1639 to 1642, RSMo 1939.
Considering the phrase “restrained of his liberty” in the context of the other words used in § 532.010, as well as the rest of chapter 532, it is evident that the phrase was not intended to be construed so broadly as to apply to a person who is merely subject to conditions of parole supervision. Rather, state habeas relief is properly limited to those who are physically held in a place of custody. This conclusion is consistent with this Court’s previous explanation of the writ:
The writ at common law was directed to the custodian of the prisoner and required the custodian to show the basis for which the prisoner was being held.... The statutes and Rule 91 governing the writ of habeas corpus under Missouri law establish procedures similar to the traditional common law writ. For example, the writ merely allows a prisoner to inquire into the cause of his confinement. A petition for habeas corpus relief under Missouri law is said to be limited to determining the facial validity of confinement, which is based on the record of the proceeding that resulted in the confinement.
State ex rel. Nixon v. Jaynes, 63 S.W.3d 210, 214 (Mo. banc 2001) (emphasis added) (internal citation omitted).
In State ex rel. Aziz v. McCondichie, the habeas petitioner was also released on parole while his case was pending in this Court. 132 S.W.3d 238, 239 (Mo. banc 2004). Although this Court noted that parole conditions “restrict a parolee’s activities,” it held the case was moot after the petitioner was released on parole, Id. at 240-41. While the principal opinion suggests Fleming may still be restrained of certain liberties because there are conditions of parole, he is no longer being physically held in a place of custody—i.e., he is no longer a prisoner inquiring into the cause of his confinement—which is what state habeas relief is intended to address. See id. There being no “validity of confinement” to determine after Fleming’s release on parole, I would accordingly deny the petition as moot.
The principal opinion’s reliance on Nicholson v. State, 524 S.W.2d 106 (Mo. banc 1975), State v. Gray, 406 S.W.2d 580 (Mo. 1966), and Hyde v. Nelson, 287 Mo. 130, 229 S.W. 200 (1921), is woefully misplaced. As the principal opinion recognizes, neither Nicholson nor Gray was a case in which a petitioner sought a writ of habeas corpus; rather, both concerned only the applicability of Rule 27.26 (the precursor to Rules 24.035 and 29.15). Nicholson, 524 S.W.2d at 108; Gray, 406 S.W.2d at 581. Moreover, Hyde, from which the principal opinion, Nicholson, and Gray all lift an isolated quote while ignoring its holding, clearly supports my view. In Hyde, this Court expressly held that although a person released on bail was subject to terms and conditions of bail and “constructively” in custody, he was still “at liberty and ... one at liberty is not imprisoned” for purposes of the habeas statute. 229 S.W. at 202.
*237Additionally, the principal opinion erroneously relies on Jones v. Cunningham, 371 U.S. 236, 83 S.Ct. 373, 9 L.Ed.2d 285 (1963), which was not based on the constitutional authority of the federal writ of habeas corpus, but rather was a matter of statutory interpretation of the relevant federal habeas provisions. Id. at 237-38, 243, 83 S.Ct. 373. In fact, many federal habeas cases involve interpretation of the federal statute governing the writ. That is why state supreme courts look to their own state constitutions and state statutes for guidance rather than to federal court decisions. The Supreme Court of South Dakota expressed my view very straightforwardly: “Our [state habeas] remedy extends only as far as the language used by our legislature allows, as federal decisions on the application of the federal habeas statute do not control the interpretation of our state habeas remedy.” Bostick v. Weber, 692 N.W.2d 517, 521 (S.D. 2005).
In addition, I write separately to highlight the curious nature of the relief granted by the principal opinion. Having been released on parole during the pendency of this matter, Fleming amended his petition to seek discharge from parole rather than prison. The principal opinion purports to restore Fleming to his status as probationer, concluding that even though Fleming’s probation term has expired, the circuit court can still initiate revocation proceedings.5 As such, if the circuit court again chooses to revoke Fleming’s probation, Fleming, currently released on parole, may be returned to prison. In other words, Fleming may ultimately be made worse off than had he not sought habeas relief.
The principal opinion also directs the circuit court to consider “alternative measures of punishment,” citing to § 559.021.7, which provides that “[t]he court may modify or enlarge the conditions of probation at any time prior to the expiration or termination of the probation term.” (Emphasis added). But as the principal opinion properly recognizes, Fleming’s term of probation has expired. Therefore, if the circuit court chooses not to revoke, it must discharge Fleming; it has no authority to continue Fleming on an expired term of probation for the purpose of imposing any alternative measures. The only way the circuit court could possibly impose alternative measures through conditions of probation is if the circuit court first revoked Fleming’s probation and then placed him on a second term of probation with the new conditions. See § 559.036.5. Therein lies the paradox of the principal opinion. It suggests the circuit court may revoke only if it determines alternative measures to be inadequate. In fact, though, if the circuit court determined alternative measures were indeed adequate and appropriate, it could not impose those alternative measures unless it revoked and placed Fleming on a second term of probation. And, notably, if the circuit court chose that route, it could place Fleming on another five-year term of probation, see §§ 559.036.5, .016.1(1), meaning Fleming could be subjected to a longer term on probation than he currently has remaining on parole.6 Again, Fleming may ultimately be made worse off than had he not sought habeas relief.
In my view, this Court does not have the authority and should not expand state ha-beas relief to petitioners not in custody. *238Further, the anomalous and unintended outcomes that are possible under the rationale of the principal opinion are avoided if this Court simply followed its opinion in Aziz and the statutory limitations provided as to who may seek state habeas relief and reaffirmed that habeas corpus relief is available only to petitioners physically held in a place of custody.

. This Court has never granted habeas relief to someone already released on parole.


. Statutory citations for chapter 532 are to RSMo 2000; statutory citations for chapter 559 are to RSMo Supp. 2013.


. Notably, Rule 91.04(a)(2) also requires that a habeas petition state "[t]he place where the person is detained," an impossibility for a petitioner already released on parole.


.Rule 91.02(a) has the same requirement, specifically referring to "the county in which the person is held in custody.”


. When this Court has previously granted ha-beas relief based on the improper revocation of probation, the petitioner was still in prison and could be returned to an unexpired term of probation. See, e.g., Abel v. Wyrick, 574 S.W.2d 411, 414-15, 421 (Mo. banc 1978).


. Fleming is eligible for discharge from parole January 9, 2020.